Title: To George Washington from Jonathan Deare, 14 July 1789
From: Deare, Jonathan
To: Washington, George



New Brunswick [N.J.] July 14th 1789
May it please your Excellency.

It having been suggested that doubts had arisen respecting the propriety of appointing a person to the Office of Collector for this State whose residence is not in Amboy, where the Office will probably be established, I take the liberty to inform your Excellency that if I am honored with the appointment and find it necessary I intend to remove to that place.
I have the honour to be with profound respect and attachment Your Excellencys Most Obdt Hble Sert

Jona. Deare

